Citation Nr: 0021530	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  96-51 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
skin disorder.  

2.  Entitlement to service connection for a cardiovascular 
disorder to include a heart murmur.  

3.  Entitlement to service connection for polyps as secondary 
to hemorrhoids.  

4.  Entitlement to service connection for pernicious anemia.  

5.  Entitlement to evaluation in excess of 60 percent 
effective from June 23, 1995 to February 3, 1997, and in 
excess of 40 percent on and after April 1, 1997 for L3-4 and 
L4-5 laminectomy, decompression with degenerative disc 
disease, spondylosis and bilateral lower extremity 
radiculopathy.  

6.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran's records of service (DD-214s) show he had 
certified active service from April 1947 to February 1950, 
November 1955 to May 1956, and from October 1961 to October 
1975.  He had additional active duty for training from August 
to December 1977 with the Army National Guard, and was 
officially retired from military service in early 1978.  

The veteran's record of service shows service through October 
1975 but as a result of a court appeal active service was 
subsequently recognized to January 1978.  

This appeal arose from an April 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied the veteran's claims of 
entitlement to service connection for acne rosacea, a heart 
murmur, polyps as secondary to service-connect hemorrhoids, 
and pernicious anemia.  The RO denied entitlement to an 
increased (compensable) evaluation for high frequency hearing 
loss, and an evaluation in excess of 10 percent for 
degenerative disc disease at L4-5.  
The RO also denied a claim of entitlement to service 
connection for defective vision and determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for sinusitis.  

The veteran provided testimony at a personal hearing before a 
Hearing Officer at the RO in March 1997, a transcript of 
which has been associated with the claims folder.  

In April 1997 the RO, in pertinent part, affirmed the 
determinations previously entered, and granted an increased 
evaluation of 60 percent for degenerative disc disease at L4-
5 effective from June 23, 1995 to February 3, 1997.  A 
temporary total convalescence evaluation was granted from 
February 4, 1997 to March 31, 1997.  The previous 10 percent 
evaluation was reinstated effective April 1, 1997.  

In December 1999 the RO increased the evaluation for "L3-4 
and L4-5 laminectomy, decompression with degenerative disc 
disease, spondylosis and bilateral lower extremity 
radiculopathy" (previously degenerative disc disease of L4-
5) to 40 percent effective from April 1, 1997.  The RO also 
affirmed the noncompensable evaluation for bilateral hearing 
loss.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) in June 
2000, a transcript of which has been associated with the 
claims folder.  

Prior to and at his Board hearing the veteran stated that he 
wished to withdraw his appeal with respect to the issues of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis, and entitlement to service connection for 
defective vision.  The Board finds that these matters are no 
longer in controversy.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(if the veteran expressly indicates that adjudication of a 
particular issue should cease, the Board has no authority to 
proceed on that issue).  The veteran stated at the hearing 
that the issues listed on the title page of this decision 
were the only issues he was interested in appealing.  

The veteran has raised the issue of entitlement to service 
connection for various disorders claimed as secondary to 
Agent Orange (AO) exposure.  He has claimed a skin disorder, 
anemia and prostate cancer in this regard.  In August 1998 
the RO began development of the veteran's claim for service 
connection for residuals of AO exposure.  However, the 
development was not completed, and no adjudication referable 
to the claim of service connection for residuals of AO 
exposure was ever accomplished.  As this claim has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a skin 
disorder is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

2.  The claim of entitlement to service connection for a 
cardiovascular disorder to include a heart murmur is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

3.  The claim of entitlement to service connection for polyps 
as secondary to service-connected hemorrhoids is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

4.  The claim of entitlement to service connection for 
pernicious anemia is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

5.  The service connected L3-4 and L4-5 laminectomy, 
decompression with degenerative disc disease, spondylosis and 
bilateral lower extremity radiculopathy was not shown to be 
manifested by a spinal fracture with cord involvement or 
ankylosis of the entire spine at a favorable ankle from June 
23, 1995 to February 3, 1997.  



6.  From April 1, 1997 to February 28, 1999, the service 
connected L3-4 and L4-5 laminectomy, decompression with 
degenerative disc disease, spondylosis and bilateral lower 
extremity radiculopathy was not shown to be productive of 
more than severe recurring attacks of symptoms of 
intervertebral disc disease from which he could obtain 
intermittent relief.  

7.  On an after March 1, 1999, the service connected L3-4 and 
L4-5 laminectomy, decompression with degenerative disc 
disease, spondylosis and bilateral lower extremity 
radiculopathy has been productive of pronounced persistent 
symptoms compatible with sciatic neuropathy and appropriate 
to site of diseased discs with little intermittent relief.  

8.  A tender and painful scar of the lumbosacral spine is 
associated with the service connected L3-4 and L4-5 
laminectomy, decompression with degenerative disc disease, 
spondylosis and bilateral lower extremity radiculopathy.  

9.  No more than level I hearing loss exists bilaterally.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim of entitlement to service connection for a 
cardiovascular disorder to include a heart murmur is not well 
grounded.  38 U.S.C.A. § 5107.  

3.  The claim of entitlement to service connection for polyps 
as secondary to service-connected hemorrhoids is not well 
grounded.  38 U.S.C.A. § 5107.  




4.  The claim of entitlement to service connection for anemia 
is not well grounded.  38 U.S.C.A. § 5107.  

5.  The criteria for an evaluation in excess of 60 percent 
for L3-4 and L4-5 laminectomy, decompression with 
degenerative disc disease, spondylosis and bilateral lower 
extremity radiculopathy from June 23, 1995 to February 3, 
1997 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (1999).  

6.  The criteria for an evaluation in excess of 40 percent 
for L3-4 and L4-5 laminectomy, decompression with 
degenerative disc disease, spondylosis and bilateral lower 
extremity radiculopathy have not been met from April 1, 1997 
to February 28, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293.  

7.  The criteria for an increased evaluation of 60 percent 
for L3-4 and L4-5 laminectomy, decompression with 
degenerative disc disease, spondylosis and bilateral lower 
extremity radiculopathy on and after March 1, 1999 have been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293.  

8.  The criteria for a separate 10 percent evaluation for a 
tender and painful scar of the lumbosacral spine have been 
met on and after April 1, 1997.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.118a, Diagnostic Code 
7804 (1999).  

9.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, 
Diagnostic Codes 6100, 6101 (effective prior to June 10, 
1999);  38 C.F.R. §§ 4.85, 4.86a, 4.87, Tables VI, VIA, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A service record from February 1950 shows the veteran's skin, 
heart, rectum and anus to be normal.  

A service commission report from December 1956 noted the 
veteran's skin, heart, anus, rectum and blood tests to be 
unremarkable.  A notation was made of furuncles in childhood 
with no complications or sequelae.  

Additional service examinations in 1961 and 1962 were 
likewise negative in pertinent part.  

A record from February 1963 notes that the veteran felt tired 
all of the time.  Follow-up reports noted that he was 
admitted for medical observation for fatigue.  Blood tests 
were taken and a physical examination was conducted.  The 
impression was no disease was found.  

Service examinations in January 1964 and January 1965 were 
negative with respect to the veteran's skin, heart, anus, 
rectum and blood tests.  

A chest x-ray from June 1965 noted a clinical history of 
central chest pain and a question of pericarditis.  However, 
the chest x-ray was normal.  

In August 1965 the veteran was seen for a complaint of 
pruritic vesicular isolated eruptions scattered over the arm 
and upper torso for the last four months.  For the last 
several weeks he noted the eruptions to be linear on the left 
arm.  The report noted that the eruption was lichen planus.  
The cause was not apparent.  

A follow-up report noted that the veteran had a contact-type 
dermatitis that was acute and pronounced involving the areas 
where he used medications.  

An associated report shows diagnoses of a phototoxic eruption 
of the left upper extremity, acute, iatrogenic, and 
dermatitis venenata secondary to application of a cream for 
treatment of lichen planus.  

The veteran was observed in January 1966 for a pleuritic type 
of chest pain.  No disease was found.  

An annual service examination in February 1966 was completely 
normal with no abnormality of the heart, skin, rectum, anus 
or blood noted.  

The veteran was seen in June 1966 for a complaint of feeling 
sleepy all of the time.  Workup was reportedly negative.  The 
impression was narcolepsy.  

A barium enema in December 1966 was normal.  

The next annual examination in February 1967 was again 
negative.  There was no abnormality of the heart, rectum, 
anus or blood noted.  The skin was only noted to be irregular 
for a scar.  

A record from October 1968 notes treatment of hemorrhoids.  
There was no indication of polyps.  

In June 1969 the veteran sought treatment for a complaint of 
losing hair.  The dermatology service found no evidence of 
hair loss but there was mild seborrhea over the scalp.  

In August 1969 the veteran stated that his hair was still 
falling out.  His medication was adjusted.  An October 1969 
report incidentally noted the prior workups for lichen planus 
and lethargy.  

An annual examination from January 1970 was again negative 
with respect to the heart, blood, skin, rectum and anus.  An 
electrocardiogram (EKG or ECG) from June 1970 was within 
normal limits.  

A report from October 1970 noted that the veteran developed 
urticaria on ampicillin.  

In November 1971 the veteran was treated for severe 
irritation of the shaft of the penis.  The impression was 
pruritus.  A cream was prescribed.  The same month the 
veteran was seen for a rash in the rectal area, which had 
apparently existed for quite some time. 

A January 1972 service examination was negative with respect 
to the heart, blood, rectum and anus.  The only abnormality 
of the skin was the aforementioned scar.  

In November 1972 the veteran was treated for a callus on the 
foot or possible plantar wart.  The diagnosis was veruchatid 
tyloma.  Another report from that month noted treatment for 
onychomycosis.  

A dermatology consult from November 1972 noted a development 
of contact dermatitis of the left upper extremity and left 
thigh after using a cream for a burn.  

A January 1973 report noted complaints of fatigue at 6:00 to 
7:00 p.m. daily.  This was attributed to a medication which 
he was advised to discontinue.  At the annual examination 
that month, the skin, heart, and blood were negative.  The 
anus and rectum were marked as abnormal but a notation 
indicated that digital rectal examination was negative.  An 
EKG was negative.  

A March 1974 examination report notes that the veteran 
complained of a rash on the shoulder since December.  His 
medication was adjusted.  A report from a few days later 
noted a complaint of "tinea vesicular."  He felt that the 
rash was worsening.  The impression was that he left a 
topical treatment on for too long resulting in irritation of 
the skin.  A lab report from March 1974 noted that fungal 
elements were seen.  

A report from April 1974 note a complaint of tinea 
versicolor.  The condition was clearing slowly on the current 
treatment.  

A June 1974 report noted that the heart, blood, rectum, anus 
and skin were all normal.  The veteran had an old healed 
scar.  EKG was normal.  He stated that he wanted hemorrhoids 
further studied.  On his statement of history he reported 
skin disease, adverse reaction to serum, drug, or medication, 
and piles or rectal disease.  

In July 1974 the veteran noted tightness in the chest.  
Examination showed no murmur.  After an examination the 
assessment was chest pain, rule out arteriosclerotic 
cardiovascular disease.  Lab tests, chest x-ray and EKG were 
reportedly negative.  

A subsequent treadmill test was negative for ischemic 
changes.  

The veteran was seen in May 1975 for a mass on the neck.  It 
appears that the assessment was a reactive lymph node of the 
neck.  

The veteran's August 1975 "separation" examination was 
negative for any cardiovascular disorder.  The rectum and 
anus were found to be abnormal but no specific abnormality 
was noted.  The skin was abnormal.  The abnormality specified 
was leukoplakia of the lip.  There was no indication that lab 
tests indicated any anemia.  

The veteran reported a history of a small sore like rash of 
both arms, the face and the upper body.  He also reported a 
history of piles or rectal disease, skin disease, pain or 
pressure in chest, palpitation or a pounding heart, and an 
adverse reaction to serum, drug or medicine.  He specified 
treatment in 1965 for a skin eruption.  

The examiner noted chronic dermatitis.  He was referred to 
dermatology.  It was also noted that he was allergic to 
penicillin.  

A dermatology consult noted a history of a possibly 
persistent dermatitis on the arms, face, chest and shoulders.  
The examination showed several "actinias" on the arms and 
face.  A leukoplakia with small erosion on the right lower 
lip was also noted.  A surgical clinic consultation for 
hemorrhoids was negative.  

A September 1975 report showed bilateral onychomycosis.  The 
same month the veteran's lower lip was shaved.  

VA examinations were conducted in December 1976.  The veteran 
reported toenail changes and anal symptoms.  Examination 
showed minimal internal hemorrhoids.  No polyps were noted.  
A chest x-ray was normal.  

Additional service medical records were received.  An 
examination in February 1977 was normal.  Rectal and prostate 
examination was normal.  An EKG was normal.  No abnormality 
of the skin, heart, rectum or anus was noted.  Blood tests 
were taken and there was no indication shown on the report 
that the veteran was anemic.  

On an October 1977 history the veteran reported skin disease, 
pain or pressure in the chest, adverse reaction to serum, 
drug or medicine and piles or rectal disease.  He specified 
that he had had a lower lip shave in October 1975 and in 
September 1965 he had had a skin eruption on the left arm as 
a reaction to medicine.  

With respect to chest pain the veteran stated that this had 
disappeared with no cause found.  He recalled that an EKG and 
treadmill test were normal.  He reported that piles were 
controlled with suppositories and his last eruption was over 
a year before.  

A November 1977 EKG was normal.  

In December 1977 the veteran gave the same history as before 
except that his left arm skin eruption was listed as having 
occurred in September 1975.  The examining physician noted a 
history of a skin infection in 1965 with no problem since.  
The veteran had reported chest pain in 1975 but a treadmill 
test was normal.  Hemorrhoids were asymptomatic.  

The physical examination itself was completely normal with 
respect to the skin, heart, anus and rectum.  Blood test 
results were not interpreted as showing anemia.  The veteran 
did not report any fatigue or lethargy at that time.  

A March 1978 private medical report noted evidence consistent 
with a probable physiologic murmur.  The skin was normal on 
that examination.  

Numerous chest x-rays were contained in the service records, 
all of which were normal with respect to the heart.  Numerous 
uninterpreted blood test results were also contained in the 
service records.  As noted the records do not contain any 
specific findings of anemia.  A few of the reports contain 
keys and indicate results within the established normal 
ranges.  

VA examinations were conducted in August 1979.  The veteran 
reported a precancerous skin abnormality for which he was 
treated with a lip shave.  He also reported spots on the skin 
of the back and shoulder.  He explained further that he had 
red spots like sores on his lips, face, head and upper body 
as well as white spots and reported that his toenails were 
decomposing.  He did not report anemia, fatigue or heart 
problems.  

On a special examination of the prostate no polyps were 
noted.  Lab tests were not shown to be unremarkable.  A chest 
x-ray was normal.  

Voluminous treatment records from 1980 forward were received 
from VA medical facilities and the Brooks Army Hospital.  

A physical examination conducted in connection with a 
hospitalization for right rib resection in January 1980 noted 
a history of allergic reaction with development of a rash.  
The examination was negative with respect to the heart.  No 
murmur was noted.  External hemorrhoids were found.  There 
was no indication of polyps, anemia or a skin disability.  

In April 1980 the veteran denied any cardiac problems and 
gastrointestinal problems.  Examination showed a normal 
cardiovascular system with no murmur, and a negative rectal 
examination.  He had a rash on the left lower leg.  An EKG 
was normal.  Labs were taken and there was no indication of 
any anemia.  


A November 1980 report noted that examination for possible 
exposure to toxic chemicals was negative with the exception 
of pigmented areas on the face, around the eyes and on the 
forehead.  That examination noted that a complete blood count 
was within normal limits.  Chest x-ray was also within normal 
limits.  Referral to a dermatologist was not indicated.  
However under "other comments" and "evidence of neoplasia 
related factors" the report indicated that there were 
lesions around the veteran's lips, hairline and nose.  

The veteran was seen in December 1980 for a complaint of 
sores in the pubic area. Erythematous papules in a follicular 
distribution were diagnosed as folliculitis.  The veteran 
also noted that he had been refused dental treatment without 
prophylaxis when he reported a history of a heart murmur.  He 
denied a history of rheumatic/scarlet fever.  Examination 
noted the murmur.  The assessment was pulmonic flow murmur, 
benign.  No prophylaxis was felt to be necessary.  

A February 1981 rectal examination conducted in connection 
with evaluation of urinary complaints was negative.  

A VA examination report from March 1981 noted complaints of 
dry and scaly skin with red spots.  The veteran also claimed 
a heart murmur and stated that VA treatment had shown polyps.  

With respect to his skin the veteran stated that he had a lip 
shave in service for a precancerous skin condition.  He also 
noted that his whole face, neck, and check areas were 
affected with red spots that would dry up and form scabs when 
he was exposed to the sun.  

With respect to his heart, the veteran stated that prior to 
going to work for the Department of the Interior in March 
1978 he was given a preemployment physical by a private 
physician who told him that he had a heart murmur.  He stated 
that this was confirmed by VA and Army doctors.  

VA Records from May 1981 note that the veteran was being 
evaluated for sigmoid colon polyps.  These were first noted 
on an air contrast barium enema in December 1979.  However a 
January 1980 proctology examination was normal to 20 
centimeters.  He was admitted for a colonoscopy.  He reported 
prior hemorrhoids.  An air contrast barium enema showed one 
polyp, unchanged since 1979.  Proctology examination was 
negative to 25 centimeters.  The final diagnosis was sigmoid 
colon polyp.  The biopsy report diagnosed glandular adenoma.  

An examination report from May 1981 incidentally noted a 
systolic ejection murmur.  

In September 1981 the veteran had a dermatology consultation.  
The referral noted that he complained of warts on his left 
hand, left forearm and forehead.  At the consultation he 
complained of keratitis on the left arm and bumps on the 
head, and groin.  

Examination showed seborrheic keratosis on the left arm.  
There was also mild seborrheic dermatitis of the scalp and 
several areas of folliculitis of the groin.  The assessment 
was seborrheic dermatitis, seborrheic keratosis and 
folliculitis "Gian."  

A December 1981 barium enema showed a small sigmoid polyp.  

A follow-up from report from January 1982 noted that the 
veteran's polyp, a glandular adenoma, was unchanged.  A 
follow-up on May 1982 again noted that the polyp was 
unchanged.  The heart was normal and labs were taken without 
any apparent abnormality noted.  

In January 1983 the veteran underwent evaluation of chest 
pain.  It was noted that he had no history of 
arteriosclerotic heart disease or risk factors.  He reported 
chest pain eight years before that had been attributed to 
stress.  After workup including clinical examination of the 
heart and EKG, the assessment was probable esophageal spasm.  
There was no indication of a murmur.  

A February 1983 graded exercise stress test was normal with 
no evidence consistent with ischemia.  The test was ordered 
due to a history of chest pain.  

In March 1983 and June 1983 the veteran was treated for 
hemorrhoids.  There was no indication of a polyp.  He was 
seen in June 1983 for a rash in the rectal area.  This was 
attributed to contact dermatitis from medication use for his 
hemorrhoids.  

In August 1983 the veteran complained of symptoms of 
lethargy, generalized weakness and cold intolerance.  There 
was no evidence of blood loss.  Stool was heme negative.  The 
veteran denied all relevant history and examination was 
negative.  A Grade I/IV murmur was noted.  Some additional 
testing was recommended to rule out hypothyroidism and 
diabetes.  

In August 1984 the veteran was treated for chest pain.  No 
murmur was noted.  The only assessment was hyperlipidemia.  

In July 1985 the veteran was evaluated for a lump on the 
chest for a month.  The assessment was sebaceous cyst.  In 
August 1985 the veteran was seen for groups of erythematous 
papular lesions on the fingers.  The assessment was that 
these were herpetic.  A follow-up that month noted improved 
contact dermatitis.  

A dermatology report noted that the veteran denied other 
similar lesions elsewhere on his body.  It was noted that a 
consultation was scheduled for September 1985 to consider 
excision of a "cyst" on his chest.  The assessment was 
probable contact dermatitis with a differential diagnosis of 
whitlow herpes.  A subcutaneous cyst was also diagnosed.  

Other records from August 1985 noted a history of a benign 
colon polyp.  The impression was a history of adenomatous 
polyp on colonoscopy in 1981.  By way of narrative it was 
noted that there was no significant past medical history 
except for a sigmoid polyp that was noted on air contrast 
barium enema in December 1979.  Colonoscopy noted a sigmoid 
polyp that was found to be a glandular adenoma.  There were 
no complaints of change in bowel habits, melena, hematochezia 
or abdominal pain.  Examination showed a benign abdomen.  

When the veteran was seen in October 1985 he had had resolved 
contact dermatitis.  Actinic keratitis was also diagnosed.  

A workup to evaluate the veteran's colon polyp was performed 
in September 1985.  The assessment was colonic polyp in 
patient with history of adenomatous polyp.  

A January 1986 visit noted increased cholesterol without 
other risk factors for coronary artery disease.  Examination 
of the heart noted that there was no murmur. 

A general examination in connection for complaints of arm 
discomfort in March 1987 showed the heart to be normal with 
no murmur noted.  

In July 1987 the veteran received treatment for hemorrhoids. 
There was no indication of polyps.  

A dermatology consult in August 1987 noted a history of a lip 
shave for actinic cheilitis and a history of actinic 
keratoses.  The veteran also complained of a recurrence of a 
chest cyst.  A biopsy was taken.  The assessment was 
scattered early actinic keratoses, epidermal inclusion cyst 
of the mid chest and telangiectasia.  

In June 1988 a repeat colonoscopy was performed.  The testing 
noted a diminutive colonic polyp in the sigmoid colon, post 
hot biopsy ablation.  An associated report noted that the 
veteran's bowel movements were normal without bleeding or 
pain.  

In July 1989 the veteran was treated for a lesion in the 
lateral left deltoid region consisting of dry flaking skin 
was pruritic and red but without drainage, vesicles or 
pustules.  No fungus was found.  The assessment was unknown 
dermatitis.  

An August 1989 report notes that the veteran had a rash on 
the left upper arm and left upper leg.  Another record from 
that month indicates that he was treated for a drug rash.  He 
complained of a small area of erythema for one or two months 
with a recent flare-up after using hydrocortisone after which 
the area spread and became pruritic with vesicles.  

A March 1990 examination associated with complaints of 
urinary symptoms noted that no rectal lesions were 
identified.  

An undated letter indicated that lab tests from January 1992 
contained an abnormality in red blood cell count and 
hematocrit.  The veteran was advised that this was not a 
serious or critical abnormality and could be safely and 
effectively followed at his next scheduled visit.  

The same month the veteran was seen for a red plaque on the 
right shoulder.  He stated that he had the symptom for three 
to four days.  The assessment was rule out lichen planus.  

A graded exercise summary report from March 1992 was 
abnormal.  However there was no chest or shoulder pain and 
the test was nondiagnostic for ischemia.  When the test was 
requested the veteran reported shoulder heaviness and 
fatigue.  

An April 1992 biopsy follow-up of the right shoulder showed a 
form of dermatitis.  The biopsy report notes interface 
dermatitis with subepidermal and intraepidermal bulla and 
scale crust formation.  

A dermatology consult from that month notes an impression of 
an unknown inflammatory reaction in the skin, possibly 
secondary to an arthropod assault.  This was found to be 
resolved.  In an addendum to the report the veteran was noted 
to have complained of an exacerbation of rosacea.  He had 
some inflamed papules and mild rhinophyma on the face.  

A March 1993 triage report notes that the veteran had an 
unknown dermatology complaint.  

A May 1993 chest x-ray showed no evidence of acute 
cardiopulmonary disease.  The heart was within normal limits.  

Lab testing in June 1993 noted low red blood cells.  Other 
blood test results were lower or higher than normal by the 
report but the significance of the results was not stated.  
Subsequent lab studies that month and in July 1993 also 
showed abnormally low and abnormally high blood findings.  

A July 1993 report noted that no triggering factors for the 
veteran's blood count could be identified.  It was noted that 
he had not had black stools but it was noted that he had a 
polyp removed three years earlier.  

In November 1993 the veteran was admitted for a history of 
colon polyps.  A colonoscopy was performed and no polyps were 
found.  A general physical examination did not note any heart 
murmur.  

A February 1994 lab test noted low vitamin B-12.  Subsequent 
testing in March 1994 again showed low vitamin B-12.  

In April 1994 the veteran reported that he was tired and 
scratches would not heal in 24 hours.  He also reported a 
spot on his face.  Aside from a general examination that was 
basically normal, no specific findings were included 
pertaining to his complaints and no specific assessment was 
made.  

A report from April 1994 noted that the veteran was taking 
vitamin B-12 for anemia.  

Lab results from July 1994 note that blood testing was within 
the established normal ranges.  Stage I Shilling testing in 
July 1994 to rule out pernicious anemia noted an impression 
of abnormal vitamin B-12 excretion consistent with inadequate 
intestinal absorption.  Stage II Shilling testing noted 
findings consistent with normal intestinal absorption of 
vitamin B-12 at this stage.  Findings from both stages in 
combination were consistent with pernicious anemia.  

A report from July 1994 notes that the veteran reported 
papules and occasional pustules of the nose.  He also 
reported a fungal infection of the feet for years.  


The assessment after examination was rosacea and a form of 
tinea.  A follow-up report from July 1994 noted that rosacea 
was improving with treatment.  

The veteran was treated again for the same complaint in 
November 1994.  No opinion was made on etiology.  

The veteran was seen in January 1995 for a lesion on his 
upper back.  The assessment was a possible inflamed 
seborrheic keratosis.  A biopsy report noted an impression of 
irritated and inflamed seborrheic keratosis.  

The veteran was seen in February 1995 for complaints of hair 
loss.  An examination of his scalp was negative.  It was 
noted that he had a prior medical history of pernicious 
anemia and was receiving vitamin B-12 shots.  He also had a 
history of rosacea.  

The same month the veteran was seen for prostate evaluation.  
A rectal examination noted no masses.  It was noted that he 
was taking tetracycline for rosacea.  

A follow-up for hair loss in March 1995 was negative.  No 
lesions of the scalp were noted.  

Another report from March 1995 incidentally noted that the 
veteran had a heart murmur.  

On June 23, 1995, the veteran was seen with complaints of 
increased back pain.  On evaluation of the spine it was noted 
that the veteran had a history of rosacea and onychomycosis 
of the toenails. 

The veteran filed his claim for increased compensation 
benefits in July 1995.

Records show the veteran was continuing to receive vitamin B-
12.  

In the veteran's notice of disagreement (NOD) he stated that 
he had a lip shave and erosions on the face removed in 
service and after service this was "done repeatedly" on his 
face and upper body.  A heart murmur was found in March 1978.  
He also reported chest pain and heart problems.  The veteran 
argued that polyps were related or due to hemorrhoids.  He 
also stated that he was told that he had a "low blood 
count" when he complained of feeling tired in service.  

In August 1996 the veteran underwent evaluation for left 
sided active chest pain radiating to the left upper extremity 
at rest and not increased with activity.  Myocardial 
infarction was ruled out by cardiac enzymes and EKG.  

An exercise tolerance test report noted that the veteran had 
good exercise tolerance and the test was terminated secondary 
to leg and back pain.  A handwritten noted on the report 
states that the test was abnormal but was nondiagnostic.  
There was a favorable prognosis but the possibility of 
coronary disease could not be excluded.  

Another report noted diagnoses including atypical chest pain 
and history of pernicious anemia.  

In November 1996 the veteran was treated for a pruritic rash 
on the left forearm consisting of macular red lesions.  

During a hospitalization for back surgery in February 1997 a 
past history of pernicious anemia was incidentally noted.  On 
examination the heart was normal with no murmur noted.  An 
associated report noted that echocardiogram showed mild 
mitral regurgitation.  Blood results from February 1997, 
specifically hemoglobin and hematocrit, were low.  

In March 1997 the veteran testified at a hearing at the RO.  
He testified that he had chest pains in 1962 and was 
accordingly hospitalized.  He later corrected that statement 
and asserted that he was hospitalized in 1966.  He also 
recalled that he had chest pains around 1973 and that a 
murmur was found in March 1978.  He emphasized that he was 
not given a physical upon his ultimate service retirement.  

The veteran was asked if he had any treatment related to his 
heart murmur and he responded that he had hospitalizations 
for chest pain, most recently in 1996.  He also recalled 
treatment in 1982 or 1983.  The veteran argued that the heart 
murmur was disabling and would be detrimental to his chances 
of obtaining employment.  

With respect to pernicious anemia the veteran reported that 
in service he repeatedly went to sick call complaining of 
being tired and was told that he had a low blood count.  He 
denied that he did not have a current disability and noted 
that he was receiving vitamin B12 shots for pernicious 
anemia.  He also related that the diagnosis of pernicious 
anemia was made after receiving a Shilling test.  

The veteran also argued that the VA rating schedule, 
Diagnostic Code 7336 notes that anemia can accompany 
hemorrhoids and he noted that he was service connected for 
hemorrhoids.  He testified that the first treatment he 
received for anemia was in 1989 or 1990.  He stated that he 
had fatigue that he attributed to anemia and he doubted that 
he could maintain employment.  

With respect to the claim of entitlement to service 
connection for a skin disorder to include acne rosacea, the 
veteran's representative argued that a chronic skin disorder 
in service could be the same disorder now diagnosed as acne 
rosacea.  

The veteran stated that he was first treated for acne rosacea 
around 1982.  However, he stated that he had "skin 
conditions," "blisters," "sunburns," and "redness" 
starting in 1962.  He stated that he used to get a lot of 
sunburn in service.  He added that after service he started 
getting treatment through VA, which he referred to as 
"burning off the red spots and the skin problem."  He noted 
that he was service connected for a lip shave but noted that 
he had diagnoses of chronic dermatitis and tinea versicolor 
in service in addition to leukoplakia of the lip.  

With respect to polyps the veteran could not remember when he 
was first treated but he recalled that he had internal and 
external polyps.  He stated that he had several colon polyps 
removed.  In 1993 colon polyps were not found and he had not 
been treated since that time.  



A record from April 1997 notes that the veteran was seen for 
follow-up of polyps.  He denied new symptoms, weight loss, 
hematochezia, and family history of colon cancer.  
Examination was notable only for a 2/6 systolic ejection 
murmur.  Further workup was planned.  

Records show that the veteran continued to receive vitamin B-
12 injections.  

Records from May 1999 noted that the veteran was admitted for 
a question of a calcified mass on the anterior mitral valve 
leaflet on transthoracic echocardiography.  

An October 1999 report noted diagnoses of noncardiac chest 
pain and myocardial infarction ruled out.  It was noted that 
a graded exercise test was performed in September 1999.  

Records note that the veteran was admitted for chest pain.  
There was no history of angina, coronary artery disease or 
myocardial infarction.  He had hypercholesterolemia and a 
history of pernicious anemia.  

Examination showed a murmur.  The skin was normal.  Blood 
testing was also accomplished.  The assessment was chest pain 
that was described as atypical.  EKG and chest x-ray were 
negative.  Cardiac enzymes were negative.  

The veteran submitted an article from the Home Health 
Handbook regarding pernicious anemia.  This article states 
that the disease is a chronic progressive form of anemia due 
to a deficiency of vitamin B-12.  It occurs mostly in persons 
over 50 and rarely in persons under 30.  As most healthy 
people in Western societies get more than enough vitamin B-12 
from meat, pernicious anemia is most likely to result from 
failure to absorb the vitamin.  In most cases the condition 
seems to result from absence of an intrinsic factor normally 
secreted by the stomach.  

Pernicious anemia may be inherited.  It may also be an 
autoimmune disorder.  In other cases the deficiency may 
result from removal of a part of the stomach or intestines or 
from diseases affecting the ileum, or lower segment of the 
small intestine.  Less commonly it may arise from chronic 
pancreatitis, malabsorption syndromes, long term 
hyperthyroidism or the toxic effects of certain drugs such as 
those used to treat high calcium levels.  The disease is best 
diagnosed with standard blood tests showing greatly reduced 
red blood cell counts, low levels of hemoglobin and 
antibodies against intrinsic factor.  The Shilling test is 
also used to measure the absorption of vitamin B-12.  

The veteran was admitted to rule out coronary artery disease 
in March 2000.  Catheterization and echocardiogram were 
negative.  There was no angiographic evidence of any 
significant coronary artery disease.  

An echocardiogram from March 2000 noted that chamber sizes 
and wall thickness were within normal limits.  There was 
normal left ventricular function without apparent wall motion 
abnormality.  There was some aortic sclerosis without 
stenosis or regurgitation and some nodular thickening of the 
anterior mitral leaflet without evidence of prolapse, 
stenosis or regurgitation.  No enlargement or pericardial 
effusion was noted.  Doppler noted a normal mitral inflow 
pattern.  

The veteran was noted to have atypical chest pain.  A Bruce 
protocol from March 2000 was abnormal but noted no evidence 
of reversible ischemia.  

At the veteran's hearing before the Board in June 2000 he 
testified that he was treated for chest pains in 1964 or 
1965.  He also recalled that he was subsequently treated in 
service for similar problems.  He stated that a heart murmur 
was diagnosed in March 1978, one month after retirement.  He 
noted that his service examination in 1975 was very cursory 
and brief.  He felt that this was because he was being 
separated due to nonselection for promotion.  On his later 
actual retirement date in 1978 there was no medical 
examination.  He was just sent a paper stating that he was 
retired.  



He stated that after 1978 he was hospitalized on several 
occasions for observation and he noted that he was being 
treated at the cardiology clinic.  He clarified that he was 
seeking entitlement to service connection for heart problems 
including a mitral valve prolapse and chest pains, not just a 
murmur.  

The veteran testified that he was treated for skin 
abnormalities on several occasions in service and currently 
suffered from sores on his face, and arms.  He stated that 
his understanding was that these were precancerous.  He 
stated that when these were burned off they would leave white 
spots on his face.  

No testimony was provided on the issues of entitlement to 
service connection for anemia or entitlement to service 
connection for polyps as secondary to hemorrhoids.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  



Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
abnormality of heart action or heart sounds in service will 
permit service connection of disease of the heart, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  
3.303(c) (1999). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  




Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  Moreover, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Continuous service for 90 days or more during a period of 
war, and post service development of endocarditis (including 
all forms of valvular heart disease), arteriosclerosis or 
primary anemia to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  See 
also e.g. Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000)(the burden of establishing well groundedness is low).  

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Hensley supra.  
In addition, in the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  


The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


I.  Service Connection

Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  


A skin disorder

The veteran had a number of instances of skin treatment in 
service.  He complained of skin symptoms on various parts of 
his body including the face, the left arm or left upper 
extremity, the shoulder, upper torso and chest and the left 
thigh.  

The left arm and upper body symptoms were originally thought 
to be due to lichen planus but in other records were 
attributed to contact dermatitis or a medicine reaction.  
Thigh symptoms were also attributed to contact dermatitis.  

In 1974 the veteran was felt to have tinea versicolor around 
the shoulders.  When the veteran had his separation 
examination in 1975 actinic lesions on his arms, face, chest 
and shoulders were noted.  The assessment was that there was 
chronic dermatitis that was possibly persistent.  

The veteran also had a mass on the neck in service that was 
found to be a reactive lymph node, a wart-like callused area 
on the foot, onychomycosis or a fungal infection of the 
toenails, and scalp symptoms attributed to seborrheic 
disease.  

After service the veteran continued to complain of rashes, 
dry skin, red spots and the like involving the face, left 
upper extremity, shoulders, and upper body.  

In November 1980 the veteran was found to have pigmented 
areas on the face, around the eyes and on the forehead.  It 
was not felt that a dermatologic referral was needed at that 
time but it was noted that there were lesions around the 
lips, the hairline and the nose.  In 1981 the veteran was 
found to have seborrheic keratoses.  

Other diagnoses included contact dermatitis or whitlow herpes 
of the fingers, scattered keratoses or unknown dermatitis of 
the left upper extremity, a drug rash of the left upper 
extremity, rule out lichen planus, interface dermatitis and 
scale crust bullae of the upper body, and possible inflamed 
seborrheic keratoses of the upper back.  Red lesions on the 
face were attributed to rosacea.  

A tinea of the feet was also diagnosed after service and the 
veteran had cysts of the chest.  Scalp complaints were 
attributed to seborrheic dermatitis.  

In short the evidentiary record has shown service and post 
service documentation of treatment of the veteran for 
continuous skin disorders which have been variously diagnosed 
in service and thereafter.  He has shown a diagnosis of 
chronic dermatitis in service and dermatitis has been 
diagnosed after service.  38 C.F.R. § 3.303(b).  The veteran 
has also shown on going treatment of his upper left 
extremity, face and upper body after service all variously 
diagnosed.  See Savage, Caluza.  

The disability picture is somewhat convoluted but the Board 
is satisfied that sufficient competent medical evidence 
exists that tends to show at least a possible or plausible 
nexus between currently diagnosed skin disabilities and 
disabilities, including chronic dermatitis, diagnosed in 
service.  Therefore the claim is well grounded.  38 C.F.R. 
§ 3.303; Caluza supra.  It is noted that the burden of 
showing well groundedness is low.  Hensley supra.  

As noted previously additional development is required with 
respect to the claim before a final decision is rendered and 
it is addressed further in the remand portion of this 
decision.  


A cardiovascular disorder to include a heart murmur

A review of the evidentiary record does not show any 
diagnosis of a current cardiovascular disorder for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  The veteran 
has complained of chest pain but no specific underlying 
disease process, to include coronary artery disease or 
myocardial infarction, has been demonstrated despite exercise 
treadmill testing, echocardiogram, lab testing, chest x-rays 
and cardiac catheterization.  In fact, any chronic acquired 
heart disorder which has been the subject of intensive 
diagnostic studies has been ruled out, in other words, not 
shown to exist despite complaints of significant 
symptomatology.  Without a current disease process, the claim 
for entitlement to service connection is not well grounded.  
Caluza, Brammer supra.  

A heart murmur was not shown in service, reported thereafter, 
and has been on occasion found on post service examinations.  
However there is no evidence that there is accompanying 
valvular heart disease as opposed to a simple mere 
malformation or structural abnormality.  38 C.F.R. 
§ 3.303(c).  

A recent echocardiogram from March 2000 showed only some 
thickening of a mitral leaflet and some aortic sclerosis but 
the test was interpreted as negative.  Chamber sizes and wall 
thickness were within normal limits.  There was normal left 
ventricular function without apparent wall motion 
abnormality.  

There was no evidence of aortic stenosis or regurgitation and 
no evidence of mitral valve prolapse, stenosis or 
regurgitation.  No enlargement or pericardial effusion was 
noted.  Doppler noted a normal mitral inflow pattern.  

Even if the veteran were shown to have a heart murmur, there 
is no chronic acquired heart disorder for VA compensation 
purposes linked to service on the basis of competent medical 
authority.  There is no diagnosis in service and there is no 
evidence of a disease for which presumptive service 
connection is available within a year after service.  The 
veteran has not shown any valvular heart disease for VA 
purposes - certainly not within one year after service.  
38 C.F.R. §§ 3.307, 3.309.  

As the veteran has not been shown to have a chronic acquired 
heart disorder for VA compensation purposes linked to service 
on the basis of competent medical authority, his claim for 
service connection for a hear disorder to include a heart 
murmur is not well grounded.  Caluza supra.  


Polyps as secondary to service-connected hemorrhoids

The veteran was shown to have treatment for polyps of the 
colon shortly after service.  However, after several 
subsequent workups no further polyps were noted.  Without a 
current disability the claim is not well grounded.  Caluza, 
Brammer supra.  

There was no indication of polyps in service to support a 
claim for direct service connection and the colon polyps as 
identified are not a disability for which presumptive service 
connection is provided.  There is no indication of a 
malignancy of the colon.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Finally although the veteran contends that polyps of the 
colon somehow developed from service connected hemorrhoids, 
the mere anatomic and temporal proximity of hemorrhoids and 
colon polyps is not enough to conclude that the polyps were 
proximately due to or aggravated by the service connected 
hemorrhoids.  

There is no medical evidence to support such a relationship, 
and neither the Board nor a layperson such as the veteran is 
competent to draw such a conclusion on a medical matter.  
Espiritu supra.  See also Thurber v. Brown, 5 Vet. App. 119, 
122 (1993); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

As the veteran has not been shown to have polyps linked by 
competent medical authority to his service or to his service-
connected hemorrhoids, his claim must be denied as not well 
grounded  Caluza supra.  


Pernicious anemia

With respect to the claim of entitlement to service 
connection for pernicious anemia, the veteran did complain of 
fatigue in service but blood tests were done in service and 
the Board finds no evidence that any kind of anemia was 
identified.  

The veteran was shown to have pernicious anemia a number of 
years after service which subsequently required ongoing 
vitamin B-12 injections.  The question is whether there is 
any competent evidence of record linking the post service 
reported pernicious anemia to service or a service-connected 
disability on any basis.  The Board finds that there is not 
and therefore the claim is not well grounded.  Caluza supra.  

Primary anemia was not shown to exist within a year after 
service.  38 C.F.R. §§ 3.307, 3.309.  As for etiology, the 
veteran feels that anemia may be due to blood loss due to 
hemorrhoids but there is no medical evidence that such a 
relationship is plausible or possible. 

It is noted that the veteran has consistently denied blood 
loss, hematochezia, melena, black stools and the like to 
examiners.  Furthermore the record simply lacks any medical 
opinion that symptoms or findings in service represented the 
onset of anemia or that pernicious anemia was related to 
service or a service connected disability to include 
hemorrhoids.  


One treatment record noted that there was no history of blood 
loss and then noted that the veteran had undergone a polyp 
removal.  This is not a competent opinion of a nexus between 
polyp removal and development of pernicious anemia but even 
if it were, service connection is not in effect for colon 
polyps and the claim for service connection for polyps is not 
well grounded.

Without medical evidence the veteran, as a layperson is not 
considered competent to render medical diagnoses or offer 
opinions on medical etiology.  Espiritu supra.  

Simply put, there is no competent evidence that a chronic 
acquired cardiovascular disorder, polyps, or pernicious 
anemia developed in service or during an applicable 
presumptive period, or that either pernicious anemia or colon 
polyps was incurred proximately due to or was aggravated by a 
service connected disability.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1990); 
Savage supra.  

In essence, the veteran's claims are based solely on his lay 
opinion.  He has not offered any evidence of medical training 
or expertise demonstrating that he has been trained in the 
medical arts thereby rendering him competent to offer an 
opinion as to diagnosis and/or etiology of a disorder.  He is 
clearly alleging a fact which is beyond his competence to do 
so.  Espiritu, King supra.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King supra,.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois supra, the veteran's lay opinion is an 
insufficient basis upon which to find his claims well 
grounded.  Espiritu supra.  

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak supra, the 
appellant's claims of entitlement to service connection for a 
cardiovascular disorder to include a heart murmur, polyps as 
secondary to service-connected hemorrhoids, and anemia must 
be denied as not well grounded.  

As the claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
veteran's case.  Gilbert supra.  

Because the veteran has not submitted well-grounded claims of 
service connection for a cardiovascular disorder to include a 
heart murmur, polyps as secondary to service-connected 
hemorrhoids, or pernicious anemia, VA is under no obligation 
to assist him in the development of facts pertinent to the 
claims.  38 U.S.C.A. § 5107(a); Morton supra.  

The Board is cognizant however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight supra;  Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claims.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette, McKnight, Epps supra.  


II.  Entitlement to an evaluation in 
excess of 60 percent effective from June 
23, 1995 to February 3, 1997 and in 
excess of 40 percent on and after April 
1, 1997 for L3-4 and L4-5 laminectomy, 
decompression with degenerative disc 
disease, spondylosis and bilateral lower 
extremity radiculopathy and entitlement 
to an increased (compensable) evaluation 
for bilateral hearing loss.  

Factual Background

A record from December 1994 noted complaints including back 
pain.  The veteran also requested a hearing aid.  The 
impressions after examination were reduced hearing and 
chronic back pain.  It appeared that the examination of the 
back was negative.  

Audiometry testing in December 1994 noted puretone thresholds 
for the right ear at 1000, 2000, 3000, and 4000 Hertz as 
follows: 10, 10, 50, and 65.  The readings for the left ear 
were 15, 20, 55 and 55.  The average decibels losses were 34 
for the right ear and 36 for the left ear.  Speech 
discrimination was 92 percent for the right ear and 100 
percent for the left ear.  

After an examination in January 1995 it was determined that 
the veteran had low back pain without radiculopathy.  On a 
follow-up visit in February 1995 he complained of chronic low 
back pain.  The impression was chronic low back pain, stable.  

A visit for back pain in March 1995 noted a slightly wide 
based gait.  There was normal heel/toe walking.  He could 
flex so that his fingertips touched his toes.  He could 
lateral bend to 30 degrees.  There were no other pertinent 
abnormalities.  

Audiometry testing taken in March 1995 showed puretone 
thresholds for the right ear at 1000, 2000, 3000, and 4000 
Hertz (in decibels) of: 10, 10, 45, and 55.  Readings for the 
left ear were 20, 25, 60 and 70.  Average decibel loss was 30 
for the right ear and 44 for the left ear.  It appears that 
speech recognition was 100 percent bilaterally.  

An April 1995 report noted that x-rays showed degenerative 
joint disease at L4-5.  The veteran reported that back pain 
was helped considerably by Motrin.  It appears that the 
examination was normal with respect to the back.  The 
assessment was chronic low back pain most likely secondary to 
degenerative joint disease.  There was no evidence of 
radicular symptoms.  Physical therapy was recommended.  

At the physical therapy visit the veteran reported back and 
leg pain with worsening symptoms for three to four months.  
He reported increased pain and stiffness when staying in any 
one position for too long.  He also reported increased 
buttocks/leg pain with even walking short distances of 50 to 
100 feet.  

The examination report noted that the veteran was ambulatory 
and used no assistive devices.  His posture was symmetrical 
with a slight forward leaning inclination of the trunk.  His 
movements were stiff and guarded.  

On forward flexion the veteran could touch his fingertips to 
his ankles.  On lateral flexion he could touch his fingertips 
to his knees.  Rotations and extension were reported to be 
within normal limits.  He reportedly had pain with extension, 
lateral flexion, and rotation, greater on the left.  He 
reported pain of 2/10 at rest increasing to 6/10 to 8/10 with 
motion.  

Another physical therapy report from April 1995 noted that 
the veteran complained, in relevant part, of discomfort in 
the back and down his legs.  Trunk range of motion was tight 
in all planes.  There was discomfort with extension.  
Straight leg raise testing was positive only for low back 
pain and hamstring tightness.  The assessment was mechanical 
low back pain.  

A June 1995 report noted evaluation of the spine.  The 
veteran had a normal gait and stance and did not use any 
assistive device.  Further testing was ordered to rule out 
spinal stenosis.  

A report from August 1995 noted that the veteran reported 
tightness when standing and walking.  He could walk about 200 
feet.  Pain was reportedly alleviated by sitting, Motrin, and 
moist heat.  

There was no abnormality noted in spinal curvature and no 
palpable pain in the spine or paraspinous area or the 
sacroiliac joint.  The veteran could bend over and touch his 
toes without pain.  He did report tightness when standing 
straight and extending his back.  

Straight leg raise testing showed leg pain on the left at 85 
degrees and on the right at 80 degrees.  Motor and sensory 
testing and reflexes were reported as normal.  The assessment 
was that computerized tomography (CT) scan had shown multiple 
level changes in the lumbar spine secondary to degenerative 
joint disease.  Stenosis, loss of disc space and a disc bulge 
were also noted.  

Another report from that month noted intact motor and sensory 
function in the lower extremities.  Reflexes were 2+ at the 
knees and 1+ at the ankles.  Straight leg raising was 
negative.  Electromyography and nerve conduction testing was 
conducted.  The impression was no evidence of peripheral 
neuropathy but there was electrodiagnostic evidence 
consistent with polyradiculopathy.  

A rehabilitation medicine service report to rule out 
impingement paraspinal stenosis dated in August 1995 showed 
motor function and sensation were normal.  Reflexes were 
symmetrical, 2+ at the knees and 1+ at the ankles.  Straight 
leg test was negative.  Electrodiagnostic tests showed no 
evidence of peripheral neuropathy but there was 
electrodiagnostic evidence consistent with polyradiculopathy 
involving multiple levels of the lumbar spine.  
A computed tomography (CT) of the lumbar spine noted multiple 
level anterior osteophytes, ligamentum hypertrophy at L2-3 
and L3-4 contributing to moderate spinal stenosis, a mild 
disc bulge contributing to spinal stenosis at L3-4 and L4-5, 
loss of intervertebral disc space at L4-5 secondary to 
degenerative changes, and minimal facet arthropathy at L4-5.  

A number of VA examinations were conducted in October 1995.  
The audiology examination noted puretone thresholds for the 
right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 10, 15, 
45 and 70, or an average of 35 decibels.  Readings for the 
left ear were 15, 20, 45 and 60 or an average of 35.  Speech 
recognition scores by Maryland CNC word list were 94 percent 
for the right ear and 100 percent for the left ear.  

An orthopedic examination was also conducted that month.  The 
veteran reported increased severity of leg pain for six to 
eight months.  He reported that he could only walk about a 
half mile per day without severe pain into both of his legs, 
left worse than right.  X-ray evidence was reviewed.  He 
denied numbness or tingling into the legs and stated that the 
pain would come after he had been standing or walking.  

On examination the veteran could walk on his heels and toes, 
and he could hop and squat.  His toe and foot extensors were 
strong.  There was no particular tenderness in the lower back 
to firm palpation or percussion.  There was no sciatic notch 
tenderness or pain.  

The veteran could forward flex as far as his toes but had to 
bend his knees a little to get there.  Extension was 0 
degrees.  Lateral bending was limited to 20 degrees 
bilaterally and rotation was only to 20 degrees bilaterally.  
The extremes of motion caused pain in the lumbar area.  

Deep tendon reflexes were 1+ and equal bilaterally except for 
the left plantar reflex which was slightly diminished to 
trace.  Straight leg raising was negative sitting but in the 
lying position he had hamstring tightness and low back pain 
at 75 degrees.  There was no apparent atrophy of either lower 
extremity.  

The diagnosis was degenerative disc disease of the lumbar 
spine, probably at two or three different levels with 
degenerative arthritic changes as well creating the overall 
diagnosis of spinal stenosis.  

A magnetic resonance imaging test (MRI) showed multi-level 
degenerative disc disease with severe canal stenosis at L2-3 
and moderate stenosis at L3-4.  Foraminal narrowing was as 
described.  

In his NOD the veteran stated that his hearing was worse than 
indicated by audiometry tests because testing was conducted 
in a soundproof booth.  When there were distracting noises 
around him he would have difficulty hearing.  

With respect to his back the veteran stated that he had 
recurring attacks of severe pain as well as limitation of 
motion.  He sated that his back and legs hurt and on many 
days the pain would start upon arising in the morning.  He 
stated that he could not stand for extended periods because 
after about 10 minutes, he would have to sit or lie down due 
to pain.  He also stated that he would have to lie down after 
walking for a short distance.  

The veteran stated that he received an epidural injection in 
February 1996 that relieved the back pain completely for two 
weeks.  However he gradually worsened and had another shot in 
July 1996.  This relieved his symptoms for three weeks but 
the symptoms returned.  

A January 1997 orthopedic report shows an impression of 
severe spinal stenosis.  The veteran reported 
claudication/low back pain with leg pain.  He reported pain 
with standing for a few minutes or with ambulation that was 
not relieved with rest.  He reported some relief with forward 
flexion and he limited his activity.  A CT from December 1996 
noted severe stenosis at L2-4.  On examination the spine was 
nontender and straight leg raising was negative bilaterally.  
Motor and sensory examination was intact.  

In February 1997 the veteran was admitted for a laminectomy 
and decompression of L3-L5 for spinal stenosis.  On admission 
it was noted that he had symptoms of neurogenic claudication, 
low back pain and leg pain after standing for a few moments 
and pain with ambulation that was not relieved by rest.  

On examination the spine was nontender.  Straight leg and 
flip tests were negative.  Motor strength was 5/5 and 
sensation was intact.  Reflexes were 1+ and symmetrical.  

Postoperatively the veteran underwent physical therapy and 
wore a lumbar corset.  He reported increased ability to 
ambulate with decreased leg pain and low back pain.  

The veteran testified at a hearing at the RO in March 1997.  
With respect to his hearing he stated that testing was unfair 
because it was conducted in quiet conditions whereas with 
background noise he could not hear without hearing aids.  He 
stated that the hearing aids bothered him because certain 
noises would be too loud.  He stated that to him his 
inability to hear was very disabling, disturbing and 
frustrating.  

He reported that he had recently had surgery on his back.  He 
stated that his left heel and toe still tingled and this was 
not relieved by the surgery.  He also felt that he had 
weakness and numbness in his left leg.  He stated that the 
pain was gone and he could straighten up, but then clarified 
that he still had pain but he felt it was from the surgery 
itself and he noted that he was wearing a back brace.  

VA examinations were conducted in March 1999.  

Audiometry puretone thresholds for the right ear at 1000, 
2000, 3000, and 4000 Hertz were as follows: 10, 20, 50, and 
60 decibels.  The average decibel loss was 35.  Readings for 
the left ear were 15, 25, 50 and 60.  The average was 38.  
Speech recognition by Maryland CNC word list was 98 percent 
for the right ear and 96 percent for the left ear.  The 
veteran reported that he did not wear his issued hearing 
aids.  

On an ear disease examination the veteran related that he 
could not wear his hearing aids because of different 
reception.  He stated that some people speak either too 
loudly or too softly.  He reported that he did quite well in 
a quiet environment but would lose his reception completely 
with background noise.  He reported a lot of difficulty 
communicating on the telephone.  

On the orthopedic examination that month the veteran stated 
that after the surgery he had a decrease in pain and could 
straighten his back, but he reported persistent tingling in 
both lower extremities, left greater than right.  He stated 
that postoperatively he was managed with physical therapy, a 
brace and nonsteroidal antiinflammatory medication.  He 
stated that his symptoms had gradually reoccurred, much like 
preoperatively, except that his radiculopathy was more 
prominent on the right than on the left.  

The veteran stated that he had difficulty standing for longer 
than 15-20 minutes, sitting longer than 15-20 minutes, 
walking more than a half-mile or driving more than 15-20 
minutes.  He felt that he could only lift about five pounds.  
He stated that he did not have any difficulty bending over at 
the waist.  

On examination the veteran ambulated without assistance.  
There was no evidence of antalgic gait.  He was wearing a 
lumbosacral brace which was removed for the examination.  The 
spine was midline without pelvic obliquity.  There was a 
notable loss in the normal spinal curves.  There was a well-
healed surgical scar that was tender to palpation and had 
some underlying scarring.  There was also tenderness of the 
spine and the paravertebral musculature, sacroiliac joints 
and sacroiliac notches. 

Active range of flexion was from 0 to 85 degrees with 
discomfort of the lumbosacral spine at the extreme.  Lateral 
bending and rotation were from 0 to 10 degrees bilaterally 
with pain at the extremes.  Extension was from 0 to 5 
degrees.  

Heel to toe walking was intact.  Straight leg raising 
elicited back pain without radiculopathy at 45 degrees.  
Goldthwait's sign suggested lumbar dysfunction.  Other tests 
were negative.  The lower extremities could move freely.  
Motor strength was 5/5 throughout.  There was an absent 
Achilles reflex bilaterally but patellar reflexes were 2+ and 
symmetrical.  There was subjective decrease in sensation to 
light touch as well as sharp and dull stimuli at L4 and L5 
distributions on the right by comparison.  Circulation and 
sensation were likewise intact.  

The examiner reviewed numerous prior diagnostic tests of the 
back from March 1997 to November 1998.  These showed status 
post laminectomy of L4-5 with moderate epidural scar that 
does abut the L4 nerve root.  There was a partially 
lumbarized S1 vertebral body.  There was moderate 
degenerative spondylolysis throughout the remaining spine 
most significantly at L3-4 where there was moderate canal 
narrowing as well as neural foraminal narrowing.  Current x-
rays were consistent with the prior tests.  

The diagnosis was status post laminectomy and decompression 
of L3-4 and L4-5 with degenerative disc disease, 
spondylolysis and bilateral lower extremity radiculopathy, 
moderate.  

May 2000 radiographic studies showed L3 laminectomy with 
grade I anterolisthesis causing severe spinal stenosis and 
right neuroforaminal stenosis at L3-4.  L2-3 and L4-5 showed 
moderate spinal stenosis and there was moderate 
neuroforaminal stenosis at L4-5.  There was probably right 
hemilaminotomy at L4.  

At the hearing before the Board in June 2000 the veteran 
testified that if he did not wear his hearing aids he could 
not hear very well.  He stated that if he did he could hear 
better but the hearing aids made background noises more 
distracting.  He testified that his job involved dealing with 
the general public and his hearing made it difficult to hear 
people.  The veteran testified later that his driver's 
license was not restricted due to his hearing.  

With respect to the back the veteran stated that his 
condition had deteriorated since his surgery.  He stated that 
he felt worse because he had pain as well as numbness and 
tingling of the legs.  He stated that pain would radiate down 
both legs and his left leg seemed to feel weak at times.  He 
stated that after being up on his feet for a while he would 
have to use a cane.  

The veteran testified that he was receiving epidural shots 
from VA.  He reported that he had one six weeks before and 
another was scheduled.  He stated that these would give some 
relief but not much.  He reported that he was told that 
scarring from the surgery was causing a lot of problems.  

The veteran reported that his back was impacting his job and 
life in general because he could not stand longer than 10 
minutes without a lot of back pain.  He also reported pain 
when sitting motionless.  He summarized that no matter what 
he would do the pain would be there.  With respect to work 
the veteran stated that he had a small business and he had to 
turn job responsibilities over to his wife.  He reported that 
he was seriously considering giving up his business due to 
his back.  

The veteran testified that back surgery was an option of last 
resort because he was told that there was no guarantee that 
another surgery would improve his condition and in fact it 
could worsen.  He stated that he was taking medication as 
well as the injections.  He stated that he had some physical 
therapy but he would only feel improvement for half an hour.  
The treatment was discontinued because it was not effective.  
He reported that he took muscle relaxants once or twice per 
day on average.  

The veteran stated that his business, a snow cone business, 
was open from 1 p.m. to 6 p.m.  He reported that he would 
usually work four days a week and was usually there three to 
four hours; some days he would not work at all although he 
testified that his wife would work.  He noted that his 
business was open for six months of the year.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21.  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  If 
a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion, 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a) less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.);  

(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 

(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) Where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) Where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) Where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

In Hicks the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Id.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997);  DeLuca supra.  

The highest schedular evaluation for limitation of lumbar 
motion is a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1992).  That is also the highest evaluation for a 
lumbosacral strain.  


A 40 percent rating assigned for a severe lumbosacral strain 
where there is listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5295 
(1999). 

A pronounced case of intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
warrants a 60 percent evaluation.  In the case of severe 
intervertebral disc syndrome with recurring attacks from 
which there is intermittent relief, a 40 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The VA office of General has determined that the diagnostic 
code 5293 (pertaining to intervertebral disc syndrome) 
contemplates limitation of motion and therefore DeLuca and 
all regulations pertaining to functional limitation apply 
when utilizing the diagnostic code.  VAOPGCPREC 36-97.  A 
corollary of the decision is that ratings cannot be assigned 
for both limitation of motion and intervertebral disc 
syndrome without violating the prohibition against pyramiding 
of ratings because intervertebral disc syndrome has been 
found to implicate limitation of motion.  

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. 
§ 4.118;  Diagnostic Code 7803 (1999).

A superficial scar that is tender and painful on objective 
demonstration is rated 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.118;  Diagnostic Code 7805 (1999).

During the veteran's appeal, changes were made to the 
schedular criteria for evaluating diseases of the ear and 
other sense organs effective June 10, 1999.  64 Fed. Reg. 
25202 (May 11, 1999) (codified in relevant portion at 
38 C.F.R. §§ 4.85 Tables VI, VII, Diagnostic Code 6100).  

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

When a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, it must be determined whether the amended regulation 
is more favorable to the claimant.  It may be necessary to 
separately apply the pre-amendment and post-amendment version 
of the regulation to the facts of the case in order to 
determine which provision is more favorable, unless it is 
clear from a facial comparison of both versions that one 
version is more favorable.  

If the amended regulation is more favorable to the claimant, 
then the retroactive reach of the regulation is governed by 
38 U.S.C.  5110(g), which provides that VA may, if warranted 
by the facts of the claim, award an increased rating based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  DeSousa v. Gober, 10 Vet. 
App. 461 (1997); McCay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Accordingly the amended regulation should be applied to rate 
the veteran's disability for periods from and after the 
effective date of the amendment.  The prior version of the 
regulation should be applied to rate the veteran's disability 
for any period preceding the effective date of the amendment.  
Pursuant to 38 U.S.C. 7104(a), the Board's decisions must be 
based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule.  VAOPGCPREC 
03-00.  

In this case, the amended regulations did not result in any 
substantive changes.  Essentially, the previous and amended 
regulations for evaluating a hearing loss disability are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  

The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  Moreover, 
Table VII was amended in that hearing loss is now rated under 
a single code, that of Diagnostic Code 6100, regardless of 
the percentage of disability.  See 64 Fed. Reg. 25204 (May 
11, 1999).  

Evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX;  where hearing in the better ear is II, and hearing in 
the poorer ear is II to IV;  or where there is level III 
hearing in both ears.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI;  where hearing in the better ear is II, and 
hearing in the worse ear is V to XI;  where hearing in the 
better ear is III and hearing in the worse ear is IV to VI;  
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V.  Id.  

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57.  Level II hearing exists where the 
auditory threshold is from 58 to 81 decibels with speech 
discrimination from 92 to 100 percent or where the threshold 
is from 0 to 57 decibels paired with speech discrimination 
from 84 to 90 percent. 38 C.F.R. § 4.85, Table VI.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert supra.

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3.  


Analysis

Initially the Board finds that the veteran's claims for 
increased compensation benefits for L3-4 and L4-5 
laminectomy, decompression with degenerative disc disease, 
spondylosis and bilateral lower extremity radiculopathy and 
bilateral hearing loss are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy supra.  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
spinal symptoms and hearing loss (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for increased evaluations are well 
grounded.  King supra.

The Board is satisfied that all relevant facts have been 
adequately developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that the veteran has been 
afforded VA examinations, and has been afforded the 
opportunity to submit additional evidence and present 
additional arguments before a Hearing Officer at the RO as 
well as at a hearing before the Board.  The Board is unaware 
of any additional evidence which has not already been 
requested and/or obtained that is pertinent to the claims on 
appeal.  The Board is satisfied that the evidentiary record 
is sufficiently complete for the purpose of the current 
adjudications.  


L3-4 and L4-5 laminectomy, decompression 
with degenerative disc disease, 
spondylosis and bilateral lower extremity 
radiculopathy.

The service connected spinal disability prior to the February 
1997 surgery (June 23, 1995 to February 3, 1997) was 
evaluated pursuant to Diagnostic Code 5293.  The 60 percent 
evaluation assigned is the highest evaluation possible under 
that diagnostic code.  

The veteran's disability could also be evaluated as 
limitation of motion of the lumbar spine (Diagnostic Code 
5292) or as a lumbosacral strain (Diagnostic Code 5295).  
However each of these diagnostic codes provides for a maximum 
40 percent evaluation.  

Functional limitation pursuant to VA regulations and DeLuca 
has been thoroughly considered.  Weakness fatigability, 
painful motion, coordination, use of braces and appliance and 
the like have all been considered by the VA examiners and the 
RO has given specific consideration to application of these 
provisions.  It has been held that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Accordingly, consideration of the provisions of 
relative to functional loss due to pain for the period the 
veteran was rated at the maximum evaluation of 60 percent 
under diagnostic code is not warranted.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson, DeLuca supra.  Furthermore, pursuant to Hicks supra, 
motion may be limited where painful.  

However, because a 40 percent evaluation is the highest 
schedular evaluation provided under Diagnostic Code 5292 for 
limitation of lumbar motion, the veteran's motion cannot be 
deemed to be more than severely limited by pain.  As there is 
no higher rating available in this case based upon limitation 
of motion there is no basis for assignment of a higher 
evaluation based on pain or functional limitation.  

Therefore the Board considered other diagnostic criteria 
pertaining to the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5285 to 5295.  The only basis for a higher schedular 
evaluation (100 percent) would be if there were a spinal 
fracture with cord involvement rendering the veteran 
bedridden or requiring long leg braces (Diagnostic Code 5285) 
or if the veteran's entire spine was ankylosed at an 
unfavorable angle (Diagnostic Code 5289) neither of which is 
shown by the evidence of record.  

As for the veteran's post surgery period, on and after 
February 4, 1997, his disability continued to be evaluated 
pursuant to Diagnostic Code 5293.  The 40 percent evaluation 
assigned was consistent with severe intervertebral disc 
syndrome with recurring attacks from which there is 
intermittent relief.  A higher evaluation of 60 percent is 
assigned where there is a pronounced case of intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, and little 
intermittent relief.  

The question for rating purposes is whether the evidence more 
closely shows severe symptomatology with recurring attacks 
but intermittent relief or whether it more accurately tends 
to show that the veteran has a pronounced case of symptoms 
with persistent symptoms from which he gets little 
intermittent relief.  

It appears that after the veteran's surgery he obtained some 
relief of back pain, at least temporarily.  However he 
continued to experience pain which he felt was from the 
surgery.  He also continued to have neurological problems in 
his lower extremities including tingling and numbness.  It is 
noted that when the veteran stated that he had obtained some 
relief from surgery he was still wearing a back brace.  

The Board is of the opinion that upon consideration of all of 
the evidence of record, the criteria for a 60 percent 
evaluation were not met in the post surgery period from April 
1, 1997 until the date of the veteran's VA examination March 
1, 1999.  


During this time there is simply no evidence that the veteran 
had persistent pronounced symptoms of intervertebral disc 
disease from which he was able to obtain little intermittent 
relief.  

However upon review of the VA examination report of March 1, 
1999, the diagnostic test results from 2000 and the veteran's 
hearing testimony the Board is persuaded, giving the veteran 
the benefit of the doubt that by March 1999 his 
symptomatology was pronounced and he was able to appreciate 
little intermittent relief from his symptoms.  

The veteran testified before the Board that the pain, 
weakness, numbness or tingling and other symptoms are 
virtually always with him.  He gets symptoms when on his feet 
for too long or when off his feet for too long.  This is 
consistent with the apparently worsening test results.  An 
MRI from November 1997 showed mild stenosis at the service 
connected disc levels.  There was disc protrusion into the 
right neural foramina and epidural fibrosis at that time.  

However by comparison, when the November 1998 MRI test was 
conducted, there was moderate epidural scarring that did abut 
the L4 nerve root, moderate canal narrowing at L3-4 and 
moderate degenerative spondylolysis in the remaining spine.  

By May 2000, close to the date of the veteran's hearing, a CT 
showed severe spinal stenosis at L3-4 with moderate stenosis 
at other levels. 

Clinically, when the veteran was examined in March 1999 he 
reported persistent tingling in the lower extremities.  He 
reported that he would only stand, sit, walk or drive for 
about 20 minutes.  The examination showed notable loss in the 
normal spinal curve and very limited lumbar extension, 
lateral flexion and rotation with pain.  Goldthwait's sign 
was positive.  Sensation was decreased in the L4 and L5 
distribution and ankle reflexes were absent.  

In the judgment of the Board, resolving reasonable doubt in 
favor of the veteran the evidence shows that by 1999 but not 
before that date he developed objective persistent symptoms 
easily identifiable with the involved discs caused by 
increasing postoperative spinal stenosis with neuroforaminal 
impingement.  

Based on his stated limitations and symptoms at his VA 
examination on March 1, 1999, and at his Board hearing, the 
Board is persuaded that as of his VA examination in March 
1999, the veteran's symptoms were pronounced and he able to 
obtain little intermittent relief from them.  Therefore a 60 
percent evaluation is granted for the period after his 
surgery.  

Prior to that date, the evidence is insufficiently persuasive 
to show objectively that he was having pronounced symptoms 
with little intermittent relief.  The veteran stated after 
his surgery that his pain and ability to straighten his spine 
were much improved.  He also reported that for a while he was 
obtaining relief from various modalities.  Even though this 
relief was short lived he was obtaining intermittent relief.  
The Board is persuaded that as of March 1, 1999 the veteran 
was obtaining very little intermittent relief.  This supports 
a 60 percent evaluation.  

Again, functional limitation pursuant to VA regulations and 
DeLuca has been thoroughly considered.  Weakness 
fatigability, painful motion, coordination, use of braces and 
appliance and the like have all been considered by the VA 
examiners and the RO has given specific consideration to 
application of these provisions.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson, DeLuca supra.  Furthermore, pursuant to Hicks supra, 
motion may be limited where painful.  

However, because a 40 percent evaluation is the highest 
schedular evaluation provided under Diagnostic Code 5292 for 
limitation of lumbar motion, the veteran's motion cannot be 
deemed to be more than severely limited by pain.  As there is 
no higher rating available in this case based upon limitation 
of motion there is no basis for assignment of a higher 
evaluation based on pain or functional limitation.  

The veteran's functional impairment was taken into 
consideration in determining whether his symptoms were better 
described as severe or pronounced and in determining what 
degree of relief he was able to obtain from his symptoms 
during the period from April 1, 1997 to February 28, 1999.  


Tender and painful lumbosacral scar

VA examination in March 1999 disclosed the existence of an 
objectively tender and painful scar of the veteran's lower 
back at the site of his February 1997 surgery with underlying 
scarring.  This finding supports a separate 10 percent 
evaluation. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
38 C.F.R. § 4.118a, Diagnostic Code 7804.  

The scar was described as well healed.  The was no indication 
of ulceration that the scar itself was limiting back 
function.  38 C.F.R. §§4.118, Diagnostic Code 7803, 7805 
(1999).  


Bilateral hearing loss

With respect to the claim of entitlement to a compensable 
evaluation for bilateral hearing loss, as noted previously 
the schedular criteria for evaluating diseases of the ear and 
other sense organs were amended effective June 10, 1999.  64 
Fed. Reg. 25202 (May 11, 1999) (codified in relevant portion 
at 38 C.F.R. §§ 4.85 Tables VI, VII, Diagnostic Code 6100).  

Upon consideration of the previous and amended versions of 
the applicable criteria the Board concludes that neither 
version is more favorable to the veteran.  No substantive 
changes were made and an increased (compensable) evaluation 
is not supported with application of either criteria.  
VAOPGCPREC 03-00.  See also Karnas supra.  

The assignment of disability ratings for hearing impairment 
is based on a mechanical application of the rating schedule 
to the numeric designations assigned after audiometry 
evaluations are rendered.  

The audiometry and speech testing performed shows that at no 
time has the veteran had average threshold loss of more than 
57 decibels or speech discrimination of less than 91 percent.  
In fact the highest average hearing threshold noted was in 
March 1995 when average puretone thresholds in the left ear 
hearing were 44 decibels; however, at that time left ear 
speech recognition was 100 percent.  In December 1994 right 
ear speech recognition was listed as 92 percent but the 
hearing threshold was 34 decibels.  In both cases hearing was 
still level I.  See Tables VI, VII.  

Level II hearing would require a hearing threshold average of 
at least 58 even with perfect speech recognition or speech 
recognition of 90 percent or lower. Tables VI, VII.  

The veteran has shown no more than level I hearing loss in 
each ear at any time.  Application of the regulations 
therefore results in a non compensable evaluation.  In fact 
even if level II hearing bilaterally were shown, hearing loss 
would still be noncompensable.  Tables VI, VII.

A higher evaluation of 10 percent is only supported with 
level I hearing in the better ear and level X or XI hearing 
in the worse ear, level II hearing in the better ear with 
level at least level V hearing in the worse ear, level III 
hearing in the better ear with at least level IV hearing in 
the worse ear or at least level IV hearing bilaterally.  
Table VII (Diagnostic Code 6100).  

Because disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345;  38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria referable to 
assignment of extraschedular evaluations and specifically 
discussed the provisions in light of his claims.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of his spinal disability and his hearing loss.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected 
disabilities, beyond that contemplated by the rating 
schedule.  There is no showing of frequent periods of 
hospitalization.  However, the veteran has reported 
interference with employment due to the service connected 
disabilities.  

The veteran stated with respect to hearing that he had 
difficulty hearing some of his customers but he did not 
discuss any consequences of his inability to hear them.  The 
rating schedule is predicated on loss of earnings in an 
average occupation.  An extraschedular evaluation is meant to 
compensate someone, who has extraordinary or unusual 
disability as a result of a disability such that the 
disability evaluation inadequately compensates him.  A mere 
statement that there is some difficulty hearing customers is 
not, in the judgment of the Board enough of a threshold 
showing that referral to the VA Central Office for 
extraschedular consideration is warranted.  

With respect to the back the veteran reported at his hearing 
before the Board that his back was impacting his business and 
he had to turn job responsibilities to his wife and was 
seriously considering giving up his business due to his back.  

He stated that this business was in operation six months of 
the year and was open from 1 p.m. to 6 p.m.  He reported that 
he would usually work four days a week and three to four 
hours a day of the five hours that the business was open.  
His wife would work the other times.  

Again, from this description of the business hours, the 
veteran has not made a persuasive case of marked interference 
with his ability to work at his own business in terms of wage 
or income loss.  The Board is not of the opinion that the 
veteran has shown extraordinary or unusual circumstances 
warranting extraschedular consideration.  Therefore, there 
exists no basis upon which to refer the veteran's case to the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

The veteran, having submitted a well grounded claim of 
entitlement to service connection for a skin disorder, the 
appeal is granted to this extent.  

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for cardiovascular disorder 
to include a heart murmur, the appeal is denied.  

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for polyps as secondary to 
service-connected hemorrhoids, the appeal is denied.  

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for pernicious anemia, the 
appeal is denied.  

Entitlement to evaluation in excess of 60 percent effective 
from June 23, 1995 to February 3, 1997 for L3-4 and L4-5 
laminectomy, decompression with degenerative disc disease, 
spondylosis and bilateral lower extremity radiculopathy is 
denied.  

Entitlement to an evaluation in excess of 40 percent 
effective from April 1, 1997 to February 28, 1999 for L3-4 
and L4-5 laminectomy, decompression with degenerative disc 
disease, spondylosis and bilateral lower extremity 
radiculopathy is denied.  

Entitlement to an increased evaluation of 60 percent 
effective on and after March 1, 1999 for L3-4 and L4-5 
laminectomy, decompression with degenerative disc disease, 
spondylosis and bilateral lower extremity radiculopathy is 
granted, subject to the governing criteria applicable to the 
payment of monetary awards.  

A separate 10 percent evaluation for a tender and painful 
postoperative scar of the lumbar spine is granted, subject to 
the governing criteria applicable to the payment of monetary 
awards

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board is of the opinion that prior to issuing a final 
decision on the claim of entitlement to service connection 
for a skin disorder, further factual development is needed 
pursuant to the duty to assist.  

Specifically a contemporaneous examination of the appellant 
as well as association with the claims file of any additional 
records of treatment that may have accumulated during the 
course of the appeal would materially assist in the 
adjudication of his claim.  The examination is needed to 
review the various diagnoses made and obtain an opinion on 
which skin disorders found on examination are related to 
service in view of the substantial service medical records 
referable to skin symptomatology.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue on 
appeal pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to treatment 
of his skin symptomatology.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

3.  The RO should arrange for a VA 
examination of the veteran by a 
dermatologist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any skin 
disorders found on examination.  Any 
further indicated special studies should 
be conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  



The examiner must be requested to express 
an opinion as to whether any skin 
disorder(s) found on examination may be 
associated with or had their onset in 
active service.  Any opinions by the 
examiner expressed must be accompanied by 
a complete rationale. 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a skin disorder 
with consideration of all applicable laws 
and regulations.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  



By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (1999).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



